STRAUP, J.
(concurring).
I concur in the judgment of reversal, but not on the grounds nor for the reasons stated by the Chief Justice. It is alleged in the complaint that Hoggan, as plaintiff, commenced an action against Gaboon, as defendant, to recover money on contract) that an affidavit and bond were filed and a writ of attachment issued and levied on Cahoon’s chattels when he had them loaded on cars and was about ix> emigrate from San Pete county to Canada; that by reason thereof he was forced to give a mortgage on the chattels for an undertaking to release the attachment, was required to employ counsel,, was delayed on his trip, incurred extra expenses, and was compelled to return from Canada, all to his damage in the sum of $500; that such proceedings were had in the said suit that this plaintiff, on the 23d day of July, 1902, recovered judg*79ment therein, which was rendered by said court against the said James W. Hoggan, plaintiff therein, for the sum of $19.10, this plaintiff’s costs of defending said action”; and a demand for judgment for $500 damages. To this complaint a demurrer was interposed for want of facts.
I think the complaint states sufficient facts for a recovery of the $19.10 costs, and that, therefore, the trial court properly overruled the general demurrer. I agree with the Chief Justice that the complaint lacks essential averments for a recovery of any damages claimed to have resulted from the issuance and levy of the attachment, but not for the reasons 'stated by him. From his opinion, it seems, the principle of law is announced that to recover for a wrongful levy of an attachment it is requisite to allege a want of probable cause, or bad faith in the institution of the suit or proceedings; that a plaintiff must not only allege that the action failed, but also that the attachment proceedings were wrongfully instituted and the writ wrongfully issued. This is not an action for a malicious or vexatious prosecution of a suit. It is one wherein plaintiff seeks to recover for a wrongful issuance and levy of an attachment. An attachment is wrongfully issued and levied when the grounds upon which it was issued did not exist. So, too, an attachment is wrongfully issued and levied when the alleged debt or contractual obligation did not exist- or where an excessive amount of property was levied on. When a plaintiff alleges the ultimate fact, showing a nonexistence of the ground or grounds upon which the attachment was issued, or nonexistence of the alleged debt or contractual obligation, sufficient facts with respect thereto are alleged, without also alleging a want of probable cause or bad faith in the institution of the proceedings. In such case the allegations of bad faith and want of probable cause are material only as bearing on the question of exemplary or punitive damages. In other words, a plaintiff must allege the ultimate fact of a wrongfullevy, but he need not allege a want of probable cause or bad faith to entitle him to recover actual damages. The allegation in the complaint that the plaintiff in the attachment suit recovered a judgment against the defendant for $19.10 costs is *80not equivalent to such an allegation. It is not equivalent to an allegation that he prevailed on the merits in such action, or that when the attachment was issued and levied the alleged debt or contractual obligation, or the ground or grounds upon which the attachment issued, did not exist, or that any such matter was. therein adjudicated in plaintiff’s favor.
Because of. the want of proper and sufficient allegations, I am of the opinion that the trial court erred in admitting in evidence, over defendant’s objection (which ruling is also assigned as error), as to all matters pertaining to damages claimed to have resulted from a wrongful levy of the attachment. Therefore I concur in the judgment of reversal.